DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21st, 2022 has been entered.
By this amendment, claims 1, 6, and 7 have been amended.  Accordingly, claims 1-14 are pending in the present application in which claims 8-14 have been withdrawn from further consideration as being drawn to non-elected invention.  Claim 1 is in independent form.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (U.S. Pub. 2013/0040426) in view of Talledo (U.S. Pub. 2016/0379916), both newly cited.
In re claim 1, Narita discloses a semiconductor package comprising:
a molding compound 21 having a top surface and a bottom surface (see paragraph [0052] and fig. 3); a chip 14 encapsulated in the molding compound 21 and having a bottom surface on which a single-layered flat bonding layer 5c is comprehensively formed, the single-layered flat bonding layer 5c being exposed from the bottom surface of the molding compound 21 and being equal in area to the bottom surface of the chip 14 (see paragraph [0052] and fig. 3); and a conductive pad 16, encapsulated in the molding compound 21 and electrically connected to the chip 14 (via wire 19) and having a bottom exposed from the bottom surface of the molding compound 21 (see paragraph [0052] and fig. 3); a perpendicular side surface (see fig. 3); and an anchor flange formed around a top surface of the conductive pad 16 to engage the molding compound 21 (see paragraph [0052] and fig. 3); wherein the conductive pad 16 differs from the single-layered flat bonding layer 5c in shape and is thicker than the single-layered flat bonding layer 5c (see paragraph [0052] and fig. 3).
	
    PNG
    media_image1.png
    524
    817
    media_image1.png
    Greyscale

	Narita is silent to that wherein the single-layered flat bonding layer is a solder layer.
	However, Talledo discloses in a same field of endeavor, a semiconductor package, including inter-alia, a molding compound 11 having a top surface and a bottom surface (see paragraph [0019] and fig. 2), a chip 12 encapsulated in the molding compound 11 and having a bottom surface on which a single-layered flat solder layer 22 is comprehensively formed (see paragraph [0020] and fig. 2), a conductive pad 15a-15b encapsulated in the molding compound 11 and electrically connected to the chip 12 (via wires 13a, 13b) and electrically connected to the chip and having a bottom exposed from the bottom surface of the molding compound, a perpendicular side, and an anchor flange formed around a top surface of the conductive pad to engage the molding compound 11, where the conductive pad 15a, 15b, differs from the single-layered flat solder layer 22 (see paragraph [0020] and fig. 2).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Talledo into the semiconductor package of Narita in order to enable the single-layered flat bonding layer to be made of a solder material in Narata to be formed because in doing so no thermal distortions and residual stresses in the joint parts and dissimilar materials can be joined.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 6, as applied to claim 1 above, Narita in combination with Talledo discloses wherein the single-layered flat solder layer is formed by electroplating (see paragraph [0053] of Narita and paragraphs [0020], [0026] of Talledo).
In re claim 7, as applied to claim 1 above, Narita in combination with Talledo discloses wherein the single-layered flat solder layer of the chip is a die pad on which the chip is bonded (see paragraphs [0004], [0017], [0020] of Talledo).
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narita (U.S. Pub. 2013/0040426) in view of Talledo (U.S. Pub. 2016/0379916), both newly cited, as applied to claim 1 above, and further in view of Cadag. et al. (U.S. Pub. 2019/0067212), of record.
In re claim 2, as applied to claim 1 above, Narita in combination with Talledo are silent to wherein the top surface of the conductive pad is substantially co-planar with a top surface of the chip.
However, Cadag discloses in a same field of endeavor, a semiconductor package, including inter-alia, wherein the top surface of the conductive pad 136 is substantially co-planar with a top surface of the chip 152 (see paragraphs [0045]-[0048] and figs. 16-19).  
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Cadag into the semiconductor package of Narita in order to enable wherein the top surface of the conductive pad is substantially co-planar with a top surface of the chip in Narita to be formed since it is respectfully submitted that the configuration regarding about the shape of the conductive pad and the chip was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  Furthermore, note that, a change in size is generally recognized as being within the level of ordinary skill in the art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and MPEP 2144.04.
In re claim 3, as applied to claim 1 above, Narita and Talledo are silent to wherein the conductive pad is formed by multiple layers of metal material electroplated on a carrier.
Cadag. discloses in a same field of endeavor, a semiconductor package including, inter-alia, a molding compound 158 having a top surface and a bottom surface (see paragraph [0045] and fig. 18); a chip 152 encapsulated in the molding compound 158 and having a bottom on which a flat solder layer (142, 144, 146) is comprehensively formed (see paragraph [0048] and fig. 18), the flat solder layer (142, 144, 146) being exposed from the bottom surface of the molding compound 158 (see paragraph [0048] and fig. 18); and a conductive pad 136, 140 manufactured in a way different from how the flat solder layer is formed, encapsulated in the molding compound 158 and electrically connected to the chip 197 (via wires 150) and having a bottom exposed from the bottom surface of the molding compound 90 (see paragraph [0047] and fig. 18); a perpendicular side surface (note that, the conductive pad 136, 140 having a vertical side surface that extending toward the bottom surface of the molding compound 158, see fig. 18); and an anchor flange (interlocking portion that extended and anchored to the molding compound 158) formed around a top surface of the conductive pad 136 to engage the molding compound 158 (see paragraph [0064] and figs. 18-19); wherein the conductive pad 136, 140 differs from the flat solder layer (142, 144, 146) in shape and is thicker than the flat solder layer (see paragraphs [0046]-[0047] and figs. 18-19), and wherein the conductive pad is formed by multiple layers (140, 136) of metal material electroplated on a carrier 196 (see paragraphs [0052], [0064], [0065] and figs. 16-19).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Cadag into the semiconductor package of Narita in order to enable wherein the conductive pad is formed by multiple layers of metal material electroplated on a carrier in Narita to be formed because in doing so would prevent lead pull out and short circuiting (see paragraph [0002]).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 4, as applied to claim 3, above, Narita in combination with Talledo and Cadag discloses wherein the metal material comprises aurum, nickel, copper or a combination thereof (see paragraphs [0047] of Cadag); and the metal material at the bottom of the conductive pad is exposed from the bottom surface of the molding compound (see paragraphs [0047], [0052] and figs. 16-19 of Cadag).
In re claim 5, as applied to claim 3, above, Narita in combination with Talledo and Cadag discloses wherein the chip 152 is electrically connected to the top surface of the conductive pad 136 via a redistribution layer 150 (see paragraph [0045] and figs. 16-19 of Cadag).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saito 			U.S. Patent 10,727,169	Jul. 28, 2020.
Haga et al.		U.S. Pub. 2017/0301612	Oct. 19, 2017.
Javier et al.		U.S. Pub. 2017/0162489	Jun. 8, 2017.
Israel et al.		U.S. Pub. 2016/0005680	Jan. 7, 2016.
Osugi			U.S. Pub. 2013/0264710	Oct. 10, 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892